Nott, J.
delivered the opinion of the Court.
It does not appear upon what ground the witness in this case was rejected. If it was upon the ground, that he could not be permitted to invalidate an instrument which he had subscribed ; that doctrine has been so often considered, and so long exploded, both in this country, and in England, that it would be a waste of time to refer to the cases oh the subject. If it was upon the score of interest, I do not see where the interest lies. He was released by his principal,' so that there could be no recourse to *84him from that quarter. The result of this ease could not affect ^ 0f f,he witness to the plaintiff on the note. I am of opinion, therefore, that the objection went only to the credit of the witness, and not to his competency; and that a new trial , , , \ must be granted. ¶
Motion granted.